711 So. 2d 647 (1998)
Michael DUPREE, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-3183.
District Court of Appeal of Florida, Third District.
June 24, 1998.
Bennett H. Brummer, Public Defender, and Marisa Tinkler Mendez, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Wendy Benner-Leon, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GODERICH and SORONDO, JJ.
PER CURIAM.
We affirm the defendant's convictions finding no reversible error. Additionally, we affirm the defendant's sentence as a violent career criminal, Higgs v. State, 695 So. 2d 872 (Fla. 3d DCA 1997), and certify conflict with the Second District's opinion in Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA 1998).
Affirmed; conflict certified.